UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
TRAVlS TRUM_ANE BARLOW NO. 13-CR-0044-BAJ-EW`D

RULING AND ORDER

Before the Court is Travis Barlow’s (“Defendant") Motion and Memorandum
Seeking to Alter or Amend Order Denying Habeas Relief, Pursuant to Fed.
R. Civ. P. 59(3). (Doc. 113). For the reasons stated below, the Court DENIES
Defendant’s motion.
I. FACTUAL AND PROCEDURAL HISTORY

Defendant was indicted on March 21, 2013 for being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(§)(1), and being a felon in possession of
ammunition, also in violation 18 U.S.C. § 922(g)(1). (Doc. 1). On April 4, 2013,
Defendant’s attorney filed a motion to suppress, which was subsequently amended
(Docs 10, 11, & 13). In the motion, Defendant’s attorney requested that the Court
Suppress the ammunition found in the vehicle. (Doc. 10 at pp. 1-2). Defendant’s
attorney also challenged the warrant that authorized the collection of Defendant’s

DNA. (Doc. 11 at p. 1).

Following a hearing on the motion to suppress on June 19, 2013 (Doc. 20 at p.
3), the Court dismissed the motion, finding that Defendant did not have standing to
challenge the search of the rental car, as he was not an authorized user of the vehicle.
(Id. at p. 5)- The Court further found that even if Defendant had standing, the officers
lawfully seized the ammunition in the vehicle pursuant to the plain view doctrine.
(ld. at p- 8). Defendant entered into a plea agreement with the United States on
November 7, 2013 Wherein Defendant agreed to plead guilty to Count One of the
indictment in return for the United States dismissing Count Two. (Doc. 33). On
October 1, 2014, Defendant was sentenced to 235 months in the custody of the United
States Bureau of Prisons. (Doc. 54). On that same day, Defendant filed his notice of
appeal- (Doc. 51).

Defendant’s appellate counsel filed an Anders brief with the United States
Court of Appeals for the Fifth Circuit, asserting that there were no non-frivolous
grounds to appeal. See United States u. Barlow, 61 F.App. App'x 131, 131 (5th Cir.
2016). Although Defendant filed his own response, the Fifth Circuit reviewed the
record and dismissed Defendant’s appeal. Id.

On December 13, 2016, Defendant filed a motion to vacate his conviction
pursuant to 28 U.S.C. § 2255. (Doc. 85). That motion was denied on July 9, 2018. (Doc.
111). Now, Defendant brings the instant motion to alter or amend the Order denying

his previous motion to vacate. (Doc. 113).

II. STANDARD OF REVIEW

A motion to alter or amend a judgment must be filed no later than 28 days
after the entry of judgment. Fed. R. Civ. P. 59(e).1 [A] motion to alter or amend the
judgment under Rule 59(e) “must clearly establish either a manifest error of law or
fact or must present newly discovered evidence’ and ‘cannot be used to raise
arguments which could, and should, have been made before the judgment issued.
Rosenblo,tt 1). United Way of Greater Hous., 607 F.3d 413, 419 (5th Cir. 2010).

The manifest error standard is a high one. “A manifest error” is one that “is
plain and indisputable, and that amounts to a complete disregard of the controlling
law.” Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) quoting Venegos-
Hern,an.dez v. Sonolux Records, 370 F.3d 183, 195 (lst Cir.2004). “For example, the
motion would be properly taken if the court patently misunderstood a party, making
a mistake not of reasoning but of apprehension.” Id. at *3 n- 5 (citing Gregg v. Am.
Quasar Petroleum Co., 840 F.Supp. 1394, 1401 (D.Colo.1991)). In other words, “[a]
motion for reconsideration is proper when the court has patently misunderstood a
party, has made a decision outside the adversarial issues presented, has made a
mistake not of reasoning but of apprehension, or there has been a significant change
or development in the law or facts since the submission of the issues to the court.”
Gregg, 840 F.Supp. at 1401 (citing EEOC v. Foothills Title Gu,ar. Co., Civ.A. No. 90-

A-361, 1991 WL 61012, at *3 (D.Colo. Apr.12, 1991)).

 

l The Court notes that Defendant’s Motion was filed on August 24, 2018, well over the 28 days
permitted under Fed. R. Civ. P. 59(e). However, in light of Defendant’s pro se status, and in light of
the fact that the instant matter is unopposed, and in the interest of justice, the Court shall address
the merits of Defendant’s claims_

III. ARGUMENTS AND LEGAL ANALYSIS

A. Defendant is not Entitled to Relief Under Sanders v. United States,
373 U.S. 1, 83 S. Ct. 1068 (1963)

ln a scattershot manner, Defendant first argues that he should have been
allowed to amend his petition for habeas relief in light of the ruling in Sanders v.
United States, 373 U.S. 1, 83 S. Ct. 1068, 1077 (1963) wherein the Supreme Court
stated that “ a determination on the merits is deemed made of an application

raising factual issues not conclusively resolved by files and records.” (Doc. 113 at p.

7).

This Court followed the rule set forth in San,ders. As cited by Defendant
himself: “[a] federal court has power to deny a motion to vacate under 2255 (sic) on
grounds that the motion only states legal conclusions with no factual allegations even
though the better course may be to direct the movant to amend his motion.” (ld.). At
the time of the hearing, Defendant did not allege facts that would allow the Court to
grant his ineffective assistance of counsel claim. The Court was well within its
authority to deny Defendant’s motion, having considered the arguments presented,
and did not conclusively base its decision by relying only on “flles and records,” but
on the prevailing legal authority. Defendant failed to establish multiple criteria
required for an ineffective assistance of counsel claim. Defendant has failed to
establish that there was a manifest error in the Court’s judgement dismissing

defendant’s habeas motion.

B. Defendant is not Entitled to Relief under Byrd v. Un fred States, 138
S. Ct. 1518 (2018)

Defendant also requests the Court to amend its prior judgement based on new,
allegedly controlling precedent set forth in Byrd v. United States, 138 S. Ct. 1518
(2018). (Doc. 113 at p. 8). Specifically, Defendant contends that Byrc£ provides an
individual with standing to challenge the search of an automobile even if he was not
the authorized driver under the rental agreement (ld.). Defendant claims that Byrd,
in conjunction with Fed. R. Crim. P. 11(a)(3), allows him to withdraw his conditional

plea agreement (ld.).

Fed. R. Crim. P. 11(a)(3) provides that “a defendant who prevails on appeal
may withdraw his conditional plea.” (Emphasis added) Here, Defendant puts the cart
before the horse in arguing that because of Byrd, Fed. R. Crim. P. 11(a)(3) is triggered.
Defendant was unsuccessful on his first appeal. Defendant’s claims have not been
adjudicated in the currently pending appeal. Until such time, Fed. R. Crim. P.
11(a)(3) has no bearing on this case, or this Court’s decision to alter or amend its prior

judgment.

Defendant claims that in light of Byrd, he was not afforded a full and fair trial,
as his claims were foreclosed by United States U. Riazco, 91 F.3d 752, 754 (5th Cir.
1996) abrogated in part by Byrc£, 138 S. Ct. at 1531. Again, Defendant puts the cart
before the horse. This Court considered Byrd in its original ruling and held that
because Defendant had full and fair opportunity to litigate his claim in pre-trial

proceedings and on direct appeal, the promulgation of new case law focused on

interpretations of the 4th Amendment does not necessitate that the Court grant
Defendant’s requested relief. (Doc. 111 at p. 3, n. 1). This matter is now on appeal. To
allow the mere potentiality that Byrd may have some bearing on this matter on
appeal to Cause this Court to alter or amend its final judgment would lead to absurd
results. Furthermore, Defendant’s arguments concerning Byrd, are mooted, as this
Court found that even if Defendant did have standing to challenge the search, the
recovery of the evidence in question was obtained under the plain view doctrine. (Doc.

20 at p. 8).

Defendant further argues that because of Byrd, the plain view and warrantless
search doctrines are inapplicable to his case. (Doc. 113 at p. 9). Defendant argues
that because the Supreme Court disagreed with the government’s arguments
concerning the plain view doctrine in Byrd, the plain view and warrantless search
doctrines do not apply to Defendant’s case. (ld.). Defendant gives no further

explanation concerning which parts of Byrd are applicable to this matter.

Defendants' argument is untenable for the same reasons his other arguments
have thus far been misplaced. Simply because the Supreme Court found in one case
that the plain view and warrantless search doctrine were inapplicable due to the facts
unique to that case, does not mean that the plain view and warrantless search
doctrines are inapplicable to all cases- Defendant has not addressed the facts in Byrd,

or how, if at all, they apply to the instant matter.

C. Defendant is not Entitled to Relief Under Mathis v. United States,
136 S. Ct. 2243 (2016)

Defendant cites Mathis v. United States, 136 S. Ct. 2243, 2249, 2255 (2016) for
the proposition that when deciding whether a statute is divisible or indivisible, the
Court cannot inquire how the defendant committed the offense and rather must

consider the least culpable conduct that can satisfy that element as a whole. (Doc-

113 at p. 10).

Defendant argues that the Court improperly found that his prior convictions
were divisible, and that the Court denied relief on his claim because the government
invoked the waiver he signed. (ld. at p. 11). Defendant further argues that as Mathis
is a “substantive decision” which did not exist at the time of his original hearing, it

should retroactively applied pursuant to Welch 1). United States, 136 S. Ct. 1257, 1259

(2016). (ld.). 2

Defendant has raised this argument before in his underlying habeas petition.
(Doc. 11 1 at p. 12). On a motion to alter or amend a judgment, Defendant must clearly
establish either a manifest error of law or fact, or must present newly discovered
evidence. This motion cannot be used to raise arguments which could, and should,
have been made before the judgment issued. Rosenblatt, 607 F.3d 413, 419. The
Court finds that Defendant raises no new arguments in this motion, nor has he

established a manifest error of law or fact_

 

2 The Court is unclear to what end Defendant cites Mathis or what particularly Defendant is arguing
in this instance; however, to the extent that it is relevant to the instant motion, the court notes that
identical arguments were made in Plaintifi` s habeas petition, discussed infra.

7

D. Holding “Minimal” Amounts of Marijuana has no Bearing on the
Sentencing Enhancements Applied to Defendant’s Case

Defendant cites Moncrieffe u. Holder, 569 U.S. 184 (2013) to establish that a
conviction for possession of “trivial” amounts of marijuana should not qualify as prior
conduct for enhancement purposes (Doc. 113 at pp. 11-12). In Moncr£effe, United
States Supreme Court found that trivial amounts of marijuana did not qualify for
unappealable deportation under the lmmigration and Nationality Act. Id. The
Georgia statute setting forth the penalties for possession with intent to distribute
controlled substances contains both the penalty for possessing large amounts of
marijuana and an exception for possessing small amounts of marijuana where the
activity would be considered to have been a misdemeanor rather than a felony. Id.
at 185). The Supreme Court found that it was improper to simply take the statute
under which the defendant was convicted at face value and find that it constituted a
felony conviction when determining if prior crimes meet the lmmigration and

Nationality Act definition of “aggravated felony”. Id.

Defendant requests that the Court apply similar logic when considering his prior
convictions for possession of marijuana with intent to distribute Specifically,
Defendant avers that the amount of marijuana he possessed does not meet the federal
standard for enhancement purposes due to the minimal amount of marijuana he was
convicted of possessing (Doc. 113 at pp. 11-12). Defendant offers no authority to

support the applicability of Moncrieffe in a non-immigration context.

Moreover, the Federal Rules themselves do not set forth a minimum amount

of a controlled substance that must be possessed before sentencing enhancements

8

may be applied. ln the circumstance where a defendant has at least three prior
convictions for a violent felony or serious drug offense or both, and is currently being
charged with being a felon in possession of a firearm, the defendant can be considered
an armed career criminal which would result in an enhancement pursuant to Sections
4B1.4 and (b)(l) of the United States Sentencing Guidelines. On three occasions
Defendant pleaded guilty to Possession with Intent to Distribute Marijuana in the
19th Judicial District Court for Baton Rouge.3 ln all instances, Defendant was

represented by counsel. (Sealed Doc. 36 at p. 9).

The statutory enhancement guidelines provided under 18 U.S.C. § 924(@)(1)
provide that a defendant may be subjected to an enhanced sentence if the instant
offense is a violation of 18 U.S.C. § 922(g) and the defendant has at least three prior
convictions for a violent felony or serious drug offence. Serious drug offense is defined
as an offense under state law involving manufacturing, distributing, or possessing
with intent to manufacture or distribute, a controlled substance, for which a
maximum term of imprisonment of ten years or more is prescribed by law. 18 U.S.C.

§ 924(@)(2)_

Defendant was convicted of violating 18 U.S.C. § 922(g). (Doc. 54 at p. 1).
Therefore, the possession of any amount of marijuana would be considered a “serious

drug offense” under 18 U.S.C. § 924(e)(1) and La.R.S. 966(B)(2)(a) and La. Stat. Ann.

 

3 Defendant was sentenced for the three separate incidents on November 30, 2005. (Sealed Doc. 36 at
p. 11).

§ 40:966(B)(2)(a), thereby subjecting Defendant to the enhancement under the United

States Sentencing Guidelines.4

E. Knowing and Intelligent Waiver of Appeal Rights

Defendant claims that at the time that he waived his appeal, he was under the
impression that by reserving his rights to appeal the Court’s suppression ruling, he
also preserved his right to appeal the sentence (Doc. 113 at p. 12). Defendant claims
that prior counsel failed to fully inform him that he was waiving his rights to
challenge any aspect of the sentence (ld.). Defendant asserts that if he had known
that he was waiving his right to appeal the sentence, he would have preserved that
right in the same manner as he preserved the right to challenge the suppression
issue. (ld.). Defendant requests an evidentiary hearing on whether he received
effective assistance of counsel and whether he willingly and knowingly gave up his

appeal rights. (ld. at p. 13).

Defendant renounced his right to appeal his sentence when he bargained with
the government for the dismissal of the second count of the indictment (Doc. 33 at 11
2). Specifically, as part of the plea agreement that Defendant read and signed,

Defendant:

“expressly waive [d] the right to appeal his conditioned sentence,
including any appeal right conferred by Title 18, United States Code,
Section 3742, and to challenge the conviction and sentence in any post-
conviction proceeding, including a proceeding under Title 28, United
States Code, Section 2255 and any modification of sentence pursuant to
Title 18, United States Code, Section 3582(c)(2).”

 

4 A defendant who is subject to an enhanced sentence under the provisions of 18 U.S.C. 924(e) is
considered an armed career criminal USSG § 413 1.4(a].

10

(ld. at 1| 7.). The agreement also preserved Defendants right to appeal various aspects
of the sentence, including the Court’s July 16, 2013 ruling denying Defendant’s

Motion to Suppress. (ld.). Finally, the plea agreement also stated that:

“defendant acknowledges that this Plea Agreement has been entered
into knowingly, voluntarily, and with the advice of counsel, and that he
fully understands the agreement The defendant had no objection to the
legal representation he received.”

(ld. at il 9). At the time of arraignment, and before accepting a plea agreement, the
Court satisfied itself that Defendant had read the plea agreement, or had it read to
him, and that he had entered into the agreement willingly and knowingly. These
affirmations by Defendant were made under oath. Therefore, the Court finds that
Defendant cannot now claim that he did not knowingly or intelligently agree to the

terms of the plea agreement

F. Defendant is not Entitled to Relief Under Martinez v. Ryan, 566 U.S.
1, 132 S. Ct. 1309 (2012)

Defendant claims that the Supreme Court decision in Mart£nez v. Ryan, 566
U.S. 1, 132 S. Ct. 1309 (2012) stands for the proposition that when a state limits a
claim for ineffective assistance of counsel to a collateral review, a prisoner may
establish cause for default if (1) the ...court did not appoint counsel in the [habeas]
proceeding or appointed council in that proceeding that was ineffective and (2) the
underlying claim is a substantial one. (ld. at p. 14). Defendant argues that the
Lawyers Paralegal Services' failure to allege certain facts was inexcusable neglect,

such that his conviction should be amended (ld.).

11

Defendant argues that his counsel, Lawyers Paralegal Services, failed to
present certain facts that, had they been presented, would have rendered the current
judgment manifestly unjust. (ld. at p. 16-17). Further, Defendant argues that the
failures of his counsel caused him substantial prejudice and provide sufficient cause

to amend the Court’s prior judgment. (ld. at p. 17).

Defendant does not provide any specinc instances where his counsel failed to
properly execute their duties in representing him, and only makes broad statements
that Lawyers Paralegal Services did not present certain crucial evidence. Defendant
does not provide the Court with a description of the evidence or how it would have
altered the result of his case, and how Lawyers Paralegal Services either knew or
should have known of the existence of the evidence and failed to do their duty to
present it as part of Defendant’s defense. Defendant raised these arguments in his
habeas motion. (Doc. 111 at p. 6). As Defendant has not raised any new arguments in
the instant motion or provided any relevant recently changed case law, Defendant
cannot establish that the Court committed a manifest error in denying his prior

habeas petition.

12

IV. CONCLUSION
For the foregoing reasons,

IT IS ORDERED that Defendant’s Motion and Memorandum Seeking to
Alter or Amend Order Denying Habeas Relief, Pursuant to Fed. R. Civ. P

59(3). (Doc. 113) is DENIED.

Baton Rouge, Louisiana, ,§his;a: qi'day o January, 2019.

JUDGE BRI A ACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

13

